DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-17 are considered eligible subject matter.  Claims 1 and 14 are not an abstract idea; the claims are regarding a wearable display.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 20-22, respectively of U.S. Patent No. 10922393. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are broader versions of the claims of the patent, and using a computer readable medium with software to carry out instructions is obvious.
Regarding claim 1, “a wearable display….wearer” of the application corresponds to “a wearable display….wearer” of claim 1 of the patent, “receiving first eye…device” of the application corresponds to “receiving first eye…device” of the patent, “receiving, from an authentication training system…user” of the application corresponds to “receive…classifier”, “generate at least one classifier…user” and “execute one or more deep neural networks…using deep neural network…” in the patent, “processing the first eye image….likelihood score” of the application.  corresponds to “process the first eye image…likelihood score” of the patent.  The examiner takes official notice Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to carry out instructions by a non-transitory computer readable medium.  The suggestion/ motivation for doing so would have been to provide a more user-friendly system by having a well-known means of carrying out and storing instructions for repeated use. Regarding claim 14, “a wearable device…instructions to” corresponds to “a wearable device…instructions to” of claim 20 of the patent, “receive the first image…device” corresponds to “receive the first image…device” of claim 20 of the patent, “receive…deep neural network, an embedding” corresponds to “receive an embedding…embedding space for eye images” of claim 20 of the patent, “ and at least one classifier…authorized user” corresponds to “receive a classifier…authorized user” of claim 20 of the patent, “process first eye image….eye” corresponds to process first eye image…eye” of claim 20 of the patent, “process first representation…independent” corresponds to “process the representation…embedding space”, “wherein the embedding space representation …statistically independent” of claim 20 of the patent, “process the embedding space….user” corresponds to “process the embedding space…user” of claim 20 of the patent, “determine, based on the likelihood score…first image of the eye” corresponds to “determine, based on the likelihood score…first image of the eye” of claim 20 of the patent.  Claims 2-7, 12, 13, 15 and 16 of the application correspond to claims 2-9, 21-22, respectively, of the patent substantially word for word.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20150326570 (Publicover et al) in view of U.S. Patent Application Publication No. 20100220906 (Abramoff et al), U.S. Patent Application Publication No. 20150205995 (Yamada) and U.S> Patent Application Publication NO. 20170228641 (Sohn).
Regarding claim 14, Publicover et al discloses a wearable device (fig. 5, 9) comprising: a display (fig. 1, item 505); an image capture device configured to capture a first image of an eye of a user, an image for authentication (fig. 5, item 125, page 2, paragraph 21); non-transitory memory configured to store executable instructions (page 24, paragraph 311, page 2, paragraph 21); and a hardware processor (fig. 5, item 165)  in communication with the display, the image capture device, and the non-transitory memory, the hardware processor programmed by the executable instructions to: receive the first image of the eye from the image capture device (fig. 2, item 200); process the first eye image to generate a first representation of the eye (fig. 2, item 205-220); process the first representation of the first eye image using the embedding to generate an embedding space representation of the first eye image (page 2, paragraph 16-17, fig. 2, item 225); wherein the first embedding space representation is an n-dimensional vector, i.e. the vector defined by the bits of the code, process the embedding space representation of the first eye using the at least one classifier (fig. 3, item 310)  to calculate a likelihood score that the first image of the eye is associated with an authorized user, the score that is compared to the stringency (page 6, paragraph 87, page 18, paragraph 212);  determine, based on the likelihood score, an authentication level of the user by granting or denying access (page 2, paragraph 21, page 3, paragraph 29, 31).  Publicover et al further discloses that the parts of the system are an authentication system (fig. 2) and classifying the images based on authorized user classes (fig. 2).
Publicover et al does not disclose expressly receiving, from a training system configured to determine an embedding space for eye images of a plurality of persons using a deep neural network, an embedding and at least one classifier usable to determine a likelihood that respective embedding space representations of images are associated with an user class, and that the first embedding space representation is an n-dimensional vector, and wherein a majority of elements of the first embedding space representation are statistically independent; transmitting the first image of the eye to the authentication training system; and receiving an updated embedding determined by the authentication training system using the first image of the eye.  
Abramoff et al discloses receiving, from an training system (Fig. 9) configured to determine an embedding space for eye images of a plurality of persons using a neural network, since the classifier of fig. 6, item 602 can be a neural network (page 8, paragraph 110) and is used to find the embedding space/ features for classification (fig. 6) an embedding (fig. 4, fig. 5) and at least one classifier (fig. 6) usable to determine a likelihood that respective embedding space representations of images are associated with an user class (Fig. 7, item 704), and that the first embedding space representation is an n-dimensional vector (fig. 5, k dimensions), and wherein a majority of elements of the first embedding space representation are statistically independent (fig. 5, independent components); 
Publicover et al and Abramoff et al are combinable because they are from the same field of endeavor, i.e. processing eye images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the determine the embedding.
The suggestion/motivation for doing so would have been to provide a more robust, accurate system by choosing the best features to classify images.
Publicover et al (as modified by Abramoff et al) does not disclose expressly that 
Yamada discloses transmitting the first image of the eye to the authentication training system (fig. 2, s209); and receiving an updated embedding determined by the authentication training system using the first image of the eye (page 9, paragraph 97).
Publicover et al (as modified by Abramoff et al)  & Yamada are combinable because they are from the same field of endeavor, i.e. feature extraction for face processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to update the embedding.
The suggestion/motivation for doing so would have been to provide a more robust system by using the most updated data.
Publicover et al (as modified by Abramoff et al and Yamada) does not disclose expressly a neural network should be a deep neural network.
Sohn et discloses a neural network for classification should be a should be a deep neural network (page 4, paragraph 81).
Publicover et al (as modified by Abramoff et al and Yamada)  & Sohn are combinable because they are from the same field of endeavor, i.e. classifying using neural networks.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a deep neural network
The suggestion/motivation for doing so would have been to provide a more robust system by allowing additional layers of complexity.

Therefore, it would have been obvious to combine the system of Publicover et al with the ICA analysis for embedding of Abramoff et al, the updating of Yamada and the deep neural network of Sohn to obtain the invention as specified in claim 14.
Regarding claim 15, Sohn discloses the deep neural network is trained using a triplet network (page 4, paragraph 81).  

Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Publicover et al in view of Abramov et al, Yamada and Sohn, as applied to claim 14 above, and further in view of U.S. Patent Application Publication NO. 20060228005 (Matsugu et al).
Regarding claim 15, Publicover et al (as modified by Abramov et al, Yamada and Sohn) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Abramov et al discloses learning the embedding from a set of biometric information, as described above.
Publicover et al (as modified by Abramov et al, Yamada and Sohn)  does not disclose expressly the set of biometric information comprises at least one of skin tone, skin texture, fingerprints, or voice.  
Matsugu et al discloses the neural network is configured to generate an embedding space representation based on a set of biometric information, wherein the set of biometric information comprises at least one of skin tone, skin texture, fingerprint or voice (page 5, paragraph 76, 83).
Publicover et al (as modified by Abramov et al, Yamada and Sohn) & Matsugu et al are combinable because they are from the same field of endeavor, i.e. authentication.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use as set of features beyond the eye.
The suggestion/motivation for doing so would have been to provide a more secure system by considering multiple features.
Therefore, it would have been obvious to combine Publicover et al (as modified by Abramov et al, Yamada and Sohn)  with the multiple features of Matsugu et al to obtain the invention as specified in claim 16.
Regarding claim 17, Matsugu et al discloses the hardware processor is further programmed to: process biometric data to generate a co-embedding space representation (pages 4-5, paragraphs 74-76); and process the co-embedding space representation using the at least one classifier to calculate the likelihood score (page 5, paragraph 76, page 5, paragraph 83).  

Allowable Subject Matter
Claims 1-13 would be allowable if the above double patenting reject is overcome.
Claim 1 contains allowable subject matter regarding granting or denying access  to the claimed wearable display using the likelihood score that the first eye is associated with the authorized user, calculated by processing the claimed first embedding space representation using the claimed classifier received from the authentication training system, the first embedding space representation being generated from the embedding, which uses a deep neural network and is received from the authentication training system, in which the representation of the first eye image is in polar coordinates and is processed in the embedding to generate the first embedding space representation, which is an n-dimensional vector, and wherein a majority of elements of the first embedding space representation are statistically independent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/14/2022